Citation Nr: 1243149	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the ratings for generalized anxiety disorder, currently assigned "staged" ratings of 30 percent prior to March 16, 2005, and 50 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for tinea cruris.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to February 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois RO in June 2005 (which granted a 50 percent rating for generalized anxiety disorder effective March 16, 2005) and August 2005 (which continued a 10 percent rating for tinea cruris and denied TDIU).  These matters were previously before the Board in June 2010, at which time the case was remanded for scheduling of a Travel Board hearing.  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In March 2011, the Board remanded the matters for additional development.

The Board notes that the Veteran filed a new claim for entitlement to service connection for PTSD in January 2010.  The record reflects that the RO is in the process of developing that claim.  


FINDINGS OF FACT

1.  Prior to March 16, 2005, the Veteran's generalized anxiety disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  At no time is the Veteran's generalized anxiety disorder shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

3.  At no time during the pendency of the claim is the Veteran's tinea cruris shown to have affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

4.  The Veteran's service-connected disabilities (generalized anxiety disorder rated 50 percent, and tinea cruris rated 10 percent) are not shown to render him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's generalized anxiety disorder in excess of 30 percent prior to March 16, 2005 and/or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9400 (2012).

2.  A rating in excess of 10 percent is not warranted for the Veteran's tinea cruris.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Codes 7806, 7813 (2012).

3.  The schedular rating criteria for a TDIU rating are not met, and the assignment of a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A May 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the September 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is still needed to substantiate his claims.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2005, June 2006, March 2011, and April 2011, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical/mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased ratings claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Generalized anxiety disorder

The Veteran's claim for an increased rating was received in March 2005.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2004).  There is no medical evidence of record regarding the status of the Veteran's generalized anxiety disorder from March 2004 to May 2005.

Psychiatric disabilities such as generalized anxiety disorder are rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his generalized anxiety disorder.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On May 2005 VA psychiatric examination, the Veteran reported that he had not been hospitalized for any emotional problems since the previous examination.  He received outpatient treatment, including group therapy every other week for the previous 3 years.  He was prescribed doxepin twice daily by the psychiatrist; he stated that there was another medication that he took, prescribed by another doctor, which was hydroxyzine.  He reported that his symptoms included anxiety, fear, and anger.  He reported that he had not worked since 1985 because he was not looking for work.  He stated that he did not have a social life.  He stated that his daily activities included watching the news, going to the store if necessary, preparing his own meals, and taking care of his home.  He reported that he could not sit around or be with people, he did not trust anybody of any race, and he felt anger at the police for "always beating and shooting black people for something stupid".  He reported that he tried to get along with people but could not as he did not trust anybody.  He reported symptoms of anxiety occurring daily and lasting for 5 to 10 minutes.  

On mental status examination, the Veteran was appropriate attired.  He was sullen, on guard, hostile, angry, and somewhat intimidating in disposition.  His speech was spontaneous.  No motor abnormalities were observed.  His mood was angry, hostile, and irritable, and his affect was tense.  He was well oriented to time, place, person, and date.  His general information was satisfactory.  He did not appear to be experiencing any perceptual disorder, but he reported experiencing auditory hallucinations; he reported constantly hearing violence in his head, but stated that it was not his own thoughts.  He reported seeing people's spirits but could not state how frequently.  The examiner noted that the Veteran was very on guard during the interview, at the end of which he indicated that he included the examiner among the people who prejudge him.  There was no evidence of any systematized delusional thinking.  His retention and recall were normal.  The diagnosis was anxiety disorder, and the examiner assigned a GAF score of 40-50.  

Based on these findings, the June 2005 rating decision on appeal granted a 50 percent rating for generalized anxiety disorder, effective March 16, 2005 (the date the claim for an increased rating was received).

On June 2006 VA examination, the Veteran reported that he had continued in outpatient treatment and had not been hospitalized; his treatment included group therapy two to three times per month.  He reported he had not been prescribed medication by the psychiatrist but took medication from his primary care physician.  He reported having violent thoughts.  He reported that he had not worked because he was not able to.  His family social life was "not too good".  He reported that he was always thinking about having run-ins with the police and others; his last run-in occurred a week earlier with a clerk at the store, although he walked away so that nothing happened.  He stated that, afterward, he wanted to hurt the clerk; he felt that she did not want to wait on him.  He reported his most recent episode of anxiety occurred earlier on the examination day and lasted 3 to 4 minutes and was precipitated by going outside and leaving his apartment; he stated that he had these attacks daily whenever he want outside.  He reported sleep problems until he took his hydrocortisone.  His libido and appetite were unimpaired.  He reported occasionally having thoughts that he would rather be dead than alive, but he had no plans or intent of taking his life.  He reported often having thoughts of killing people but he had never attempted to do so and had no intents or plans to do so.  

On mental status examination, the Veteran was casually dressed and grumpy, almost hostile as the interview progressed.  His speech was spontaneous and there were no motor abnormalities, although he fidgeted.  Regarding affect, he glared at the examiner frequently, and his mood seemed irritable.  He was very oriented to time, place, person, and date.  His fund of general information was passable.  There was evidence of a perceptual thought disorder, although he did not become delusional during the examination.  He stated that he could not perform tasks regarding concentration or abstract thinking.  His retention and recall were fair.  The diagnosis was anxiety disorder, and a GAF score of 55 to 60 was assigned.

In June 2010, the matter was remanded to afford the Veteran a Travel Board hearing.

The Veteran submitted a September 2010 opinion letter from a treating VA social worker, G.S., who stated that he had worked with the Veteran since 2003.  G.S. stated that, in the course of treatment, the Veteran had increasingly been self-disclosing regarding a personal assault in service.  G.S. stated that the Veteran maintained limited social contacts and tended to exhibit harshly critical attitudes while expecting disagreement with others.  G.S. noted that the Veteran had been chronically unemployed, had limited contact with family members, and had a low frustration tolerance.  G.S. opined that the Veteran cannot compete in a competitive work environment and is unemployable due to his psychiatric impairments, including classic PTSD symptoms, together with medical conditions including dislocated disc, degenerative joint disease, pruritis, hypertension, gastroesophageal reflux disease, and allergies.  G.S. noted that the Veteran had largely avoided psychiatric medications.

In March 2011, the Board remanded the matter to obtain outstanding treatment records and afford the Veteran new VA examinations.

On March 2011 VA examination, it was noted that the Veteran had not been hospitalized for any emotional problems.  He continued his outpatient treatment with a mental health professional, group therapy every other week, and individual therapy monthly.  He took prescribed citalopram for sleep.  He took other medications, but not for mental health disability.  He reported that he stayed very angry and had a lot of anxiety.  He reported that he could not work, stating that being around people was a problem.  He reported that the only social life he had was with the group in the hospital, as he had one friend who had passed away the previous month.  He stated that a typical day involved watching the news and reading the paper, and occasionally going to the store.  He prepared his own meals.  He reported that his anger was getting worse, but he had not harmed anyone and had no intent to do so.  He did not endorse feeling helpless, hopeless, or sad.  He reported symptoms of anxiety whenever he was outside of his home, including feeling jittery with a sense of being in danger.  He reported that his feelings of anxiety occurred 4 to 5 times per week.  He reported trouble falling asleep because he was thinking.  His weight, appetite, and libido were unchanged.  He denied any suicidal ideation.  Homicidal thoughts crossed his mind but he had no plans or intent to hurt anyone.  He reported experiencing auditory hallucinations of a man's angry voice, which he stated could be his own thoughts.  He denied having any visual hallucinations.

On mental status examination, the Veteran was neatly and casually dressed and reasonably groomed.  He was initially almost hostile but seemed to become more thoughtful, responding with less anger, as the interview progressed.  His mood was initially irritable but became even by the end of the interview.  He was well oriented to time, place, person, and date.  His fund of general information was satisfactory.  He did not appear to be experiencing any perceptual disorder.  There were no disturbances in the form or content of his thoughts.  His concentration was adequate and his retention and recall were normal.  The diagnosis was anxiety disorder, and a GAF score of 58 was assigned.  The examiner noted that there was anxiety, reports of suspiciousness, and sleep impairment, but no memory loss indicated; there was more of an angry mood than a depressed mood, and panicky feelings with closed doors.  The examiner noted the Veteran's reports that working around people caused him to become on edge and distrustful, especially with white people, and his social functioning was limited to interacting with his group members.  The examiner opined that the Veteran's social interaction was seen "through a prism of race and demeaning behaviors".  The examiner restated that the GAF score of 58 reflected the current severity of the Veteran's general anxiety.
Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

The reports of the VA examinations, the VA treatment records, lay statements, and the Veteran's testimony, overall, provide evidence against his claim, as they do not show that prior to March 16, 2005, symptoms of his generalized anxiety disorder produced reduced reliability and productivity, so as to meet, or approximate, the criteria for a 50 percent rating.  He did not display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  While the Veteran's testimony at the November 2006 RO hearing and the September 2010 Travel Board hearing suggests that he may have had some social impairment, such impairment is encompassed by the criteria for a 30 percent rating.  The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity, which simply was not shown prior to March 16, 2005.  

Continuing the analysis, the reports of the VA examinations, treatment records, lay statement, and the Veteran's testimony, overall, do not show the Veteran's generalized anxiety disorder to have been of such severity as to warrant a 70 percent rating at any time.  There is no evidence (or even allegation) of symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There were very infrequent reports of [only] passive homicidal ideation; and no delusions or hallucinations were observed on examinations.  While the Veteran endorsed having had auditory hallucinations on May 2005 VA examination, such symptom has not been observed by examiners or treatment providers.  His reports are too vague and tenuous to provide an independent basis for rating his psychiatric disability.  While the observations by the VA examiners and treatment providers suggest that the Veteran has increasingly limited social relationships, such impairment is clearly encompassed by the criteria for a 50 percent rating.  The disability picture presented is not one consistent with the criteria for a 70 percent rating.  Consequently, such rating for generalized anxiety disorder is not warranted at any time.  

The Board notes that the Veteran's more recent GAF scores have been in the 50s to 60 range, with moderate ranging to moderately severe symptoms (on which the 30 percent, then 50 percent ratings are based).  While a GAF score of 40-50 was assigned on May 2005 VA examination, the score was unexplained, and the symptoms noted on that examination were not the serious (or greater) type of symptoms consistent with scores in that range.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the ratings.  

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of generalized anxiety disorder.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent and 50 percent ratings assigned for the periods of time on appeal; thus the lay statements do not support the assignment of higher schedular ratings.

All symptoms of the Veteran's generalized anxiety disorder are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of TDIU is addressed below.  
Tinea cruris

Skin conditions are rated under Diagnostic Code 7806 (dermatitis or eczema): a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Historically, a February 10, 2005 Board decision awarded the Veteran a 10 percent rating for tinea cruris.  He did not appeal that decision to the Court.  Notably, the February 2005 Board decision has become final (and may not be revised based on the evidence considered at the time).  See 38 U.S.C.A. § 7105.  In March 2005, he submitted a claim for an increased rating for tinea cruris.  

On May 2005 VA skin examination, the Veteran complained of itching of his skin that began in service.  He described the itching as constant, 10/10 in severity, exacerbated by heat or humidity, and helped somewhat by Sarna lotion, Doxepin, Atarax, and Absorbase ointment.  On physical examination, there were scattered small hypopigmented macules of 2 to 3 millimeters in size on the face, neck, arms, trunk, and lower legs.  Examination was otherwise normal.  The examiner noted that the onset and course was intermittent and non-worsening, and the current treatments were used as needed.  The Veteran denied use of corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  He reported no side effects of treatment.  He denied any functional impairment, systemic symptoms, malignancy or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The examiner estimated that the percent of the entire body affected was less than 5 percent, and the percent of exposed areas affected was less than 1 percent.  The diagnosis was pruritis, and the Veteran was told to see his physician for a complete medical workup.  The examiner noted that no eczema or tinea cruris was seen on examination.  The examiner opined that the Veteran was employable.

Based on these findings, the August 2005 rating decision on appeal continued a 10 percent rating for tinea cruris.

On June 2006 VA examination, the Veteran stated that his pruritis had been constant and progressive.  He reported no systemic symptoms such as fever or weight loss.  His medications over the previous 12 months had included loratidine, doxepin, and antarax.  He also used hydrocortisone ointment daily, Sarna lotion, and absorbase, all intermittently.  He reported no side effects from the topical medications, and a sedation effect from the oral medications.  On physical examination, there was mild diffuse hyperpigmentation of the face with no atypical lesions.  On the arms, trunk, and lower legs, there were a few small hypopigmented macules of 2 to 3 millimeters consistent with idiopathic guttate hypomelanosis, unrelated to pruritis.  On the back, there were scattered hyperpigmented stuck-on papules and plaques.  The hands contained no atypical lesions.  There was no dermatitis on examination, and there were no excoriations.  The onset and course of the symptoms was intermittent and non-worsening.  There was no use of corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  There was no functional impairment, systemic symptoms, malignancy or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percentage of the entire body affected was less than 1 percent.  The percentage of exposed areas affected was less than 1 percent.  The diagnosis was mild diffuse hyperpigmentation; no eczema was seen.

In June 2010, the matter was remanded to afford the Veteran a Travel Board hearing.

On June 2010 VA treatment, the Veteran had faint hypopigmented macules on his exterior forearms and moles on his trunk; he otherwise had no skin complaints.  There were no suspicious lesions on his face.  There were stuck-on brown papules over the back and chest.  There were guttate hypomelanotic macules over the exterior forearms.  The assessments included seborrheic keratosis of the trunk and idiopathic guttate hypomelanosis of the arms.

In March 2011, the Board remanded the matter to obtain outstanding treatment records and afford the Veteran a new VA examination.

On April 2011 VA skin examination, the Veteran reported an itchy rash on his back, waist, and groin.  He reported that the rash waxed and waned and worsened when he would sweat more.  He reported that the rash kept him up at night with scratching.  He believed it began as a nervous condition in service.  He was currently using a pain relieving rub, hydrocerin lotion.  On physical examination, the chest was clear, and the abdomen showed faint hyperpigmentation of the lower abdomen.  The inguinal folds showed faint hyperpigmentation with no scaling.  The back showed several scattered brown stuck-on thin papules consistent with seborrheic keratosis.  The examiner opined that the onset and course was intermittent and non-worsening.  The Veteran denied use of corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  There was no functional impairment, systemic symptoms, malignancy or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percentage of the entire body affected was less than 1 percent, and the percentage of exposed areas affected was 0 percent.  The examiner opined that there were non-specific skin findings on examination.  The examiner noted that it could not be established that the Veteran still had active tinea cruris.  The diagnosis was seborrheic keratosis; no active tinea cruris was found.

The VA treatment records and examination reports and hearing testimony are found to provide highly probative evidence against the claim on appeal.  The Board is unable to view any of the VA examination findings as showing that the Veteran's tinea cruris more nearly approximates the criteria for a rating in excess of 10 percent at any time.  There is no evidence of record indicating that 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of exposed areas, are affected.  There is also no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period.  Accordingly, the schedular criteria for the next higher, 20 percent, rating are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 10 percent currently assigned is not warranted.

All symptoms of the Veteran's tinea cruris are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun, supra.   

The matter of TDIU is addressed below.

TDIU

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice- connected disabilities on his ability to function.

The United States Court of Appeals for Veterans Claims (Court) has stated:

In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with an 80 percent combined disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment".  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, which include generalized anxiety disorder, rated 50 percent; and tinea cruris, rated 10 percent.  The disabilities are rated 60 percent combined.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating requirements for a TDIU rating are not met, and the analysis must progress to whether the Veteran's service connected disabilities nonetheless render him unemployable, requiring that the case to referred to the VA Compensation and Pension Service Director for consideration of an extraschedular TDIU rating..

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The evidence of record does not support that the Veteran's service connected disabilities are of such nature and severity as to preclude all forms of substantially gainful employment.  As stated by the Court itself, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  Van Hoose, supra.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

In this case, the Veteran has not worked in several years.  However, this fact, in and of itself, does not provide a basis to conclude that the veteran's service-connected disabilities caused his unemployment.  Notably, the Veteran has cited to several factors that may not be considered in determining his entitlement to a TDIU rating, including his age as well as several nonservice connected disabilities.  Most notably, the Veteran has stated on more than one occasion that he stopped working in 1985 due to a [non-service connected] back injury:  on May 2005 VA psychiatric examination, he reported that he worked in merchandising at Sears for 10 years until he "popped two disks"; the examiner opined that it was unlikely that the Veteran's anxiety would interfere with him gaining and maintaining employment.  At a November 2006 RO formal hearing, the Veteran testified that he had not worked since 1985, when he stopped working because he injured a disk [in his back].  

While the Veteran clearly has problems with anxiety, this is the basis for the 50 percent evaluation.  The record does not reflect that the anxiety is such as to preclude his participation in gainful employment.  The Board notes that in September 2010 a VA social worker opined (citing to both psychiatric disability and various physical ailments, orthopedic, cardiovascular, and gastrointestinal) that the Veteran "cannot compete in a competitive work environment".  As was noted above, nonservice-connected physical disabilities may not be considered in deciding whether or not the Veteran is entitled to a TDIU rating.  Furthermore, that opinion does not address the Veteran's capability to participate in a noncompetitive work environment (light assembly work, e.g.).  While a March 2011 VA examiner noted that the Veteran had reported that working with people put him on edge, conceding that the Veteran may be incapable of participating in forms of employment that require any significant public contact, nothing in the record suggests that the Veteran would be precluded by his service connected disabilities from participating in the more isolated types of employment (e.g., light assembly or mailroom type work).  Notably, the Veteran's service connected skin disability (tinea cruris) is not shown to have any significant effect on employability; in fact, a May 2005 VA skin examiner specifically found that the Veteran is employable.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that referral of this claim for extraschedular consideration is indicated.  

The Board has considered the Court's guidance in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service connected disability.  Here, unlike Bowling, the Veteran has not submitted supporting evidence of unemployability based on his service connected disabilities alone (without regard to other nonservice-connected disabilities, age, and/or the employment market).


ORDER

Ratings for generalized anxiety disorder in excess of 30 percent prior to March 16, 2005 and/or in excess of 50 percent from that date are denied.

A rating in excess of 10 percent for tinea cruris is denied.

The appeal seeking a TDIU rating is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


